Citation Nr: 0524251	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1975 to February 1977.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  In July 2003, 
the case was remanded for additional development.    


FINDING OF FACT

Bilateral carpal tunnel syndrome was not manifested during 
service or for many years thereafter, and is not shown to be 
related to the veteran's active service.


CONCLUSION OF LAW

Service connection for bilateral carpal tunnel syndrome is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; (West 2002); 
38 C.F.R. §§ 3.303, 3.304; (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA 
applies in the instant case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that the 
mandates of the VCAA are met.  

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  Letters from the RO dated 
in February 2003 and September 2004 informed him of his and 
VA's responsibilities in claims development, and specifically 
advised him of the type of evidence that was needed to 
establish his claim.  These letters, the March 2002 rating 
decision, the May 2002 statement of the case (SOC), the July 
2003 Board remand, and the February 2005 supplemental SOC 
(SSOC) all notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why the 
benefits sought were denied.  While full notice did not 
precede the initial rating decision on the merits, this claim 
was readjudicated after substantially full notice was given.  
See the February 2005 SSOC.  The veteran has had ample 
opportunity to respond, and thus is not prejudiced by any 
notice timing defect.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
cited VA correspondence, the Board remand, and the SSOC 
specifically advised him of the type of evidence he needed to 
submit to establish his claim, asked him to assist in 
obtaining any outstanding medical records, and asked him to 
identify any other evidence or information supporting his 
claim.  The September 2004 letter from the RO contained 
language specifically advising the veteran that he should 
either submit, or inform VA of, any other evidence in his 
possession that he thought might support his claim.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful and full opportunity to participate effectively in 
the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Regarding the duty to assist, the RO has obtained service 
medical records and records of VA and private post-service 
treatment the veteran received for carpal tunnel syndrome.  
The veteran has not identified any pertinent evidence 
outstanding.  The veteran was provided a VA examination in 
October 2004.  The report of this examination as well as a 
December 2005 addendum have been associated with the file.  
VA's assistance obligations are also met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

The record shows that his military occupational specialty 
(MOS) was clerk.  During service he was treated for impact-
related injuries to the left shoulder, right arm, right 
elbow, and right wrist.  Most of the injuries involved 
sports, but one involved a door closing in the veteran's 
right wrist.  On the veteran's February 1977 examination 
prior to separation, the upper extremities were evaluated as 
normal.  In his report of medical history he reported no 
symptoms of problems with the hands, wrists, or elbows.

On VA examination in November 1977, it was noted that the 
veteran had a history of right and left shoulder injuries and 
tennis elbow on the right.  Objective findings included 
normal right shoulder, normal right elbow, and left shoulder 
tenderness at the bicipital groove with some painful range of 
motion of the left upper extremity and slight weakness of 
grip in the left hand.  The examiner found that deep tendon 
reflexes and sensory examination were normal on the left.  

VA examination in November 1986 revealed no complaints or 
findings indicative of problems with the hands, wrists, or 
elbows.  VA outpatient treatment records dated through 1998 
likewise show no pertinent findings. 

In October 1998, the veteran reported complaints of numbness 
of the left hand and fingers.  It was noted that he worked 
typing on computers at the VA RO in Waco, Texas.  Left carpal 
tunnel syndrome was diagnosed on November 1998 VA 
examination, which included EMG and nerve conduction studies.  
The examiner did not provide a diagnosis as to the right side 
or an opinion as to whether the left carpal tunnel syndrome 
was related to service.  The veteran was referred to a hand 
surgeon.  A June 2000 VA record indicated that the veteran 
had a consultation with a hand surgeon for release of the 
carpal tunnel at the left side.  

In October 2001, the veteran submitted a statement indicating 
that he wanted to initiate a claim for service connection for 
carpal tunnel syndrome.  He felt that the disorder originated 
when his duty assignment in service required extensive 
typing.  He asserted that the symptoms began in 1977 and have 
progressed since.  He reported that he had the problem 
bilaterally, and that he was scheduled for surgery, but 
elected not to go.  

On VA examination in October 2004, the veteran reported 
complaints of numbness, and weakness in both hands.  He 
reported tingling, dropping things, and decreased grip.  He 
stated that these symptoms began as far back as when he was 
in service.  The examiner noted that the veteran was a clerk 
in the military and did a lot of typing.  A 1989 diagnosis of 
left carpal tunnel syndrome was noted.  The examiner opined 
that the veteran's left upper extremity nerve conduction 
studies were compatible with carpal tunnel syndrome, moderate 
in degree.  The veteran was referred to hand surgery.  The 
diagnosis was carpal tunnel syndrome, left more than right.  

In a December 2004 addendum, a VA supervising physician noted 
that the veteran's MOS during service was consistent with the 
development of carpal tunnel syndrome, and that the veteran 
had given a verbal history indicating that his symptoms began 
during service.  The veteran was examined again, and his 
claims file was reviewed again.  The reviewing physician 
opined, in essence, that even conceding the veteran's reports 
that carpal tunnel syndrome was beginning to manifest itself 
in the first postservice year, without any documentation of 
symptoms in service or immediately thereafter, he would have 
to opine that "it is less likely than not the condition 
existed during or was caused by, military service."    

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If there is no showing of a 
chronic condition during service, then continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disability shown after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran asserts that his carpal tunnel syndrome 
originated in service due to constant typing he performed as 
a clerk.  He contends that he had CTS symptoms during service 
and that these symptoms have continued to this day.  While 
the veteran's MOS during service was clerk, his service 
medical records reveal no complaints or treatment for 
problems involving the hands or wrists.  Records document 
treatment for injuries to the shoulders, elbow, and arm in 
service, but none for the wrists and hands.  At separation in 
1977, the veteran's upper extremities were normal.    

The earliest postservice report of carpal tunnel syndrome 
symptoms is in an October 1998 VA outpatient treatment record 
noting that the veteran reported numbness in his hand.  
Carpal tunnel syndrome was first diagnosed in November 1998.  
(While left hand grip weakness was found on VA examination in 
November 1977, it was related to the left shoulder disability 
for which the veteran was being evaluated at the time.)  The 
grip weakness was not found to be due to a separate 
disability involving the hand and wrist, such as carpal 
tunnel syndrome.  Notably, deep tendon reflexes and sensory 
examination on the left at the time were normal. 

From the veteran's service separation until 1998, a period of 
more than 20 years, no VA examination or record of VA or 
private outpatient treatment noted complaints or findings 
indicative of carpal tunnel syndrome or any chronic 
disability of the veteran's wrists or hands.  Moreover, no 
medical professional has ever related the veteran's current 
carpal tunnel syndrome to his service decades earlier.  In 
fact, in the only medical opinion specifically addressing 
that matter, a December 2004 addendum to the report of an 
examination in October 2004, the reviewing VA physician noted 
that carpal tunnel syndrome (or symptoms of such disorder) 
was not documented in service, and opined that it was less 
likely than not that the veteran's carpal tunnel syndrome 
existed during service or was caused by military service.  
There is no competent evidence to the contrary.      

The veteran asserts that his carpal tunnel syndrome arose 
from his duties typing in service.  His opinion in this 
matter is not competent evidence.  See Espiritu v. Derwinski, 
2 Vet. App 492 (1992).  He has presented no medical opinion 
supporting his theory of causation.  All the competent 
(medical) evidence in the matter is against his claim.  His 
assertions have been considered, but as noted, they are not 
probative in the matter of medical causation.  The 
preponderance of the evidence is against this claim, and it 
must be denied.       


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


